Cooper, J.,
delivered the opinion of the court.
It was error to instruct the jury that where property has been stolen and is recently thereafter found in possession of a person, the law presumes him to bo the person by whom it was stolen. The most that can be said is that the fact of such possession may and ought to be considered by the jury in determining the question of guilt, and that where no reasonable and satisfactory explanation is given of such possession, the jury may from it infer guilt. Stokes v. State, 58 Miss. 677.

Reversed.